                                                                                         Case 2:20-cv-01222-JCM-DJA Document 39
                                                                                                                             37 Filed 01/15/21
                                                                                                                                      12/31/20 Page 1 of 3



                                                                                     1   G. MARK ALBRIGHT, ESQ. (#001394)
                                                                                         JORGE L. ALVAREZ, ESQ. (#014466)
                                                                                     2
                                                                                         ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                     3   801 South Rancho Drive, Suite D-4
                                                                                         Las Vegas, Nevada 89106
                                                                                     4   T: (702) 384-7111 / F: (702) 384-0605
                                                                                         gma@albrightstoddard.com
                                                                                     5   jalvarez@albrightstoddard.com
                                                                                         Attorneys for Plaintiffs
                                                                                     6
                                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                     7
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                     8

                                                                                     9
                                                                                         SOCORRO CHAVEZ, INDIVIDUALLY, and                                                                   CASE NO.:                  2:20-cv-01222-JCM-DJA
                                                                                    10   JUAN CHAVEZ, INDIVIDUALLY
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    11                                            Plaintiffs,                                                  ERRATA TO UNOPPOSED MOTION
                                                                                                                                                                                                  TO EXTEND DISCOVERY
                                                                                    12   V.                                                                                                       DEADLINES AND AMEND
                                                                                                                                                                                                   DISCOVERY PLAN AND
                                                                                    13   WYNDHAM VACATION RESORTS, INC., TOM
                                                       A PROFESSIONAL CORPORATION




                                                                                                                                                                                               SCHEDULING ORDER [ECF NO. 30]
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                         S. PALMER, AN INDIVIDUAL, and DOE
                                                           QUAIL PARK, SUITE D-4




                                                                                    14
LAW OFFICES




                                                                                         INDIVIDUALS I through X, inclusive; and                                                                               [FIRST EXTENSION]
                                                                                    15   ROE BUSINESS ENTITIES XI through XX,
                                                                                         inclusive,
                                                                                    16
                                                                                                                                  Defendants.
                                                                                    17

                                                                                    18                Plaintiffs SOCORRO CHAVEZ and JUAN CHAVEZ (hereinafter “Plaintiffs”), by and

                                                                                    19   through their respective counsel of record, hereby file this Errata to the Unopposed Motion to Extend

                                                                                    20   Discovery Deadlines and Amend Discovery Plan and Scheduling Order, to correct certain proposed

                                                                                    21   discovery dates therein as follows:

                                                                                    22
                                                                                                                                              PROPOSED SCHEDULING ORDER
                                                                                    23
                                                                                                      Plaintiffs propose, and Defendants have consented, that the Joint Discovery Plan and
                                                                                    24
                                                                                         Scheduling Order [ECF No. 30] shall be amended as follows, with all other stipulations therein
                                                                                    25

                                                                                    26   remaining unchanged:

                                                                                    27
                                                                                                      a. Discovery Cut-Off Date: June 24, 2021 (formerly March 26, 2021)
                                                                                    28
                                                                                         G:\Timeshare Litigations\Chavez v. Wyndham (11292.0030)\Federal Case\Pleadings\2020-12-31-Errata to Unopposed Mtn to Extend Discovery.docx
                                                                                         Case 2:20-cv-01222-JCM-DJA Document 39
                                                                                                                             37 Filed 01/15/21
                                                                                                                                      12/31/20 Page 2 of 3



                                                                                     1          b. Amending the Pleadings and Adding Parties: March 26, 2021 (formerly December 24,
                                                                                     2              2020)

                                                                                     3          c. Initial Expert Disclosure: April 26, 2021 (formerly January 25, 2021)

                                                                                     4          d. Rebuttal Expert Disclosure: May 25, 2021 (formerly February 24, 2021)

                                                                                     5          e. Dispositive Motions: July 26, 2021 (formerly April 26, 2021).

                                                                                                f. Pretrial Order: August 25 2021 (formerly May 26, 2021), unless pursuant to LR 26-
                                                                                     6
                                                                                                    1(e)(5), if dispositive motions are filed, this date will be suspended until 30 days after
                                                                                     7
                                                                                                    decision on the dispositive motions or further order of the Court.
                                                                                     8
                                                                                                Therefore, Plaintiffs, with the consent of Defendants, respectfully request that the Court
                                                                                     9
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                         enter an order approving the proposed discovery schedule as set forth above.
                                                                                    10

                                                                                    11    DATED this 31st day of December, 2020.
                                                                                                                                          ALBRIGHT, STODDARD, WARNICK
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                                                                                                           & ALBRIGHT
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE
                                                           QUAIL PARK, SUITE D-4




                                                                                    13
LAW OFFICES




                                                                                                                                           /s/ Jorge L. Alvarez, Esq.
                                                                                    14                                                    G. MARK ALBRIGHT, ESQ., #1394
                                                                                                                                          JORGE L. ALVAREZ, ESQ., #14466
                                                                                    15                                                    801 South Rancho Drive, Suite D4
                                                                                                                                          Las Vegas, Nevada 89106
                                                                                    16                                                    T: 702.384.7111 / F: 702.384.0605
                                                                                                                                          Attorneys for Plaintiffs
                                                                                    17

                                                                                    18

                                                                                    19                                                ORDER

                                                                                    20          IT IS HEREBY ORDERED that the current Discovery Plan and Scheduling Order be

                                                                                    21   amended as follows:

                                                                                    22          a. Discovery Cut-Off Date: June 24, 2021 (formerly March 26, 2021)

                                                                                    23          b. Amending the Pleadings and Adding Parties: March 26, 2021 (formerly December 24,

                                                                                    24              2020)

                                                                                                c. Initial Expert Disclosure: April 26, 2021 (formerly January 25, 2021)
                                                                                    25
                                                                                                d. Rebuttal Expert Disclosure: May 25, 2021 (formerly February 24, 2021)
                                                                                    26
                                                                                                e. Dispositive Motions: July 26, 2021 (formerly April 26, 2021).
                                                                                    27

                                                                                    28                                                                                                      2
                                                                                         Case 2:20-cv-01222-JCM-DJA Document 39
                                                                                                                             37 Filed 01/15/21
                                                                                                                                      12/31/20 Page 3 of 3



                                                                                     1          f. Pretrial Order: August 25, 2021 (formerly May 26, 2021), unless pursuant to LR 26-
                                                                                     2              1(e)(5), if dispositive motions are filed, this date will be suspended until 30 days after

                                                                                     3              decision on the dispositive motions or further order of the Court.

                                                                                     4          IT IS FURTHER ORDERED that requests to extend any dates set forth by this Discovery

                                                                                     5   Plan and Scheduling Order shall, in addition to satisfying the requirements of LR 6-1, be supported

                                                                                         by a showing of good cause for the extension. All motions and stipulations shall be received no later
                                                                                     6
                                                                                         than 20 days before the discovery cut-off date, or no later than May 14, 2021, and shall fully comply
                                                                                     7
                                                                                                                      26-3
                                                                                         with the requirements of LR 26-4. The Court reserves the right to conduct a status check conference
                                                                                     8
                                                                                         for any requests to extend the discovery.
                                                                                     9
                                                                                                IT IS SO ORDERED.
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10

                                                                                    11                                                        _____________________________________
                                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                       A PROFESSIONAL CORPORATION




                                                                                    12
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                                                                                    January 15, 2021
                                                           QUAIL PARK, SUITE D-4




                                                                                    13                                                        DATE:_______________________________
LAW OFFICES




                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28                                                                                                      3
